Citation Nr: 0328720	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-12 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred on August 11, 2001.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1954 through 
January 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and May 2002 decisions by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Oklahoma City, Oklahoma, which denied entitlement to payment 
or reimbursement of unauthorized private medical expenses 
incurred in August 2001.  The veteran then perfected an 
appeal regarding that issue.  During that stage of the 
appeal, the VAMC issued a Statement of the Case (SOC) in 
August 2002.


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment at a 
private medical facility on August 11, 2001.

2.  VA payment or reimbursement of the costs of the private 
medical care provided on August 11, 2001, was not authorized 
prior to the veteran's undergoing that treatment.

3.  The preponderance of the credible and probative evidence 
establishes that the private medical care provided on August 
11, 2001, was not for, or adjunct to, a service-connected 
disability.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred on August 11, 2001, 
reimbursement for such expenses is not warranted.  
38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.54 (2003).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred on August 11, 2001 have not been 
met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

Although the Secretary has issued implementing regulations, 
setting out specific duties in assisting claimants in 
developing evidence, these regulations are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, those duty-to-
assist regulations do not apply to this case, in which the 
governing substantive regulations reside in Part 17 of 38 
C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information:  Scope and Applicability).  

The VCAA contains a number of provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the claims file, to 
ascertain whether remand to the RO or other development is 
necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  Unlike many questions 
subject to appellate review, the issue of whether the 
appellant is entitled to reimbursement or payment of medical 
expenses, by its very nature, has an extremely narrow focus.  
The Oklahoma City VAMC, in letters dated in April 2002 and 
May 2002, and in the August 2002 SOC, set forth the law and 
facts in a fashion that clearly and adequately explained the 
basis for its decision.  The VAMC has obtained the pertinent 
records for the treatment in question which the veteran 
received.  He has not submitted or made reference to any 
additional records which would tend to substantiate his 
claim.  It appears clear, therefore, that there are no 
outstanding records or other evidence that could support the 
claim.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

II.  Legal Analysis

The veteran is seeking entitlement to reimbursement for 
medical expenses incurred at a private medical facility on 
August 11, 2001.  According to the veteran and his wife, he 
was taken by an ambulance of the Emergency Medical Services 
Authority (EMSA) to St. Michael on August 11, 2001 for 
emergency treatment.  They have further reported that they 
had hoped to obtain treatment at a VAMC, but that VA 
personnel had advised EMSA to take the veteran to St. Michael 
because the VAMC did not have space available.  The veteran 
and his wife argue that they should be reimbursed for the 
expenses owed to EMSA and St. Michael, under the provisions 
of 38 U.S.C.A. § 1725, because he had not yet become eligible 
for health insurance coverage under Medicare at the time of 
his August 2001 admission.

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received in a private facility in 
August 2001.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 
17.54.  This is a factual, not a medical, determination.  See 
Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including: "[h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2003) 
(formerly 38 C.F.R. § 17.50b).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2003) (formerly 38 C.F.R. § 17.50d).  See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel 
Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) 
("Authorization in advance is essential to any determination 
as to whether the Department is or is not going to furnish 
the contract care.").  In the case of an emergency that 
existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to VA 
within 72 hours after the hour of admission.  38 C.F.R. § 
17.54 (2003).

In the present case, there is no evidence that the veteran 
sought and obtained proper authorization for payment of the 
private medical expenses he incurred on August 11, 2001.  The 
veteran has not asserted that such authorization was given, 
and there is no evidence of record suggesting that any such 
authorization was given.  

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the Court 
noted that emergency medical care received from a non-VA 
medical facility requires authorization pursuant to 38 C.F.R. 
§ 17.54 (formerly codified at 38 C.F.R. § 17.50d (1991)).  
The veteran in that case had argued that his non-VA care was 
authorized because his VA treating physician had informed him 
that arrangements were made for him to be treated at non-VA 
medical facility.  The Court, in rejecting that contention, 
observed that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization of payment 
contemplated in the VA regulation.  

In the instant case, as in Smith, it has not been contended 
that VA specifically agreed to pay the medical bills incurred 
at the private facility.  Moreover, as in the Smith case, 
specific formalities which must be followed under 38 C.F.R. § 
17.54 were not complied with here, as a result of which 
proper authorization from VA was not obtained.

The Board recognizes that the veteran's wife has reported 
that they initially sought treatment at a VAMC, and that EMSA 
was advised by the VA employee to take the veteran to St. 
Michael because the VAMC lacked space.  However, she does not 
appear to be contending that the employees of the VAMC said 
anything which could constitute "authorization" to seek 
private treatment.

Also, even if statements to that effect had been made, and an 
employee had implied that the veteran would be reimbursed for 
the treatment he received at St. Michael's Hospital, such 
statements would not constitute authorization for private 
hospitalization within the meaning of 38 U.S.C.A. § 1703(a).  
In this regard, we note the aforementioned VAOPGCCONCL 1-95, 
at 8-9, which, in response to the question "Who has the 
authority to approve or authorize a request for private 
hospitalization at VA expense under 38 U.S.C.A. § 1703(a), 
and what type of action(s) is necessary to constitute prior 
authorization under 38 C.F.R. § 17.54?", stated:

Section 1703 of Title 38, United States 
Code, expressly authorizes the Secretary 
to contract for non-VA hospital care, and 
the Secretary has delegated that 
authority to the Under Secretary for 
Health in 38 C.F.R. § 2.6(a).  The Under 
Secretary for Health has in turn 
delegated the authority to VA medical 
center and VA clinic Directors.  VHA 
Manual M-1, Part I, Chapter 21, paragraph 
21.08 (January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, see 38 
U.S.C.A. § 7104(c), we find that its reasoning, quoted above, 
is persuasive and clearly applies in the present matter.  In 
this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred in August 11, 2001, from a VA employee 
with appropriate authority, namely the VAMC director or a VA 
clinic director.

Moreover, even if, under the provisions of 38 C.F.R. § 17.54, 
a qualifying telephone call was made by the appropriate 
authority, any authorization made would be of no consequence 
because the veteran would still not be entitled to 
reimbursement under 38 U.S.C.A. § 1703.  Under that section 
of the statute, VA may contract with non-VA facilities to 
provide medical services for which VA may assume financial 
responsibility in certain circumstances.  38 U.S.C. § 
1703(a)(1)-(8).  However, in this case, there was no 
indication of any "contract" between VA and the private 
facility used by the veteran.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received on August 11, 
2001, was not obtained pursuant to 38 C.F.R. § 17.54, and 
that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703.

The Court of Appeals for Veterans Claims has stated that a 
"second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
Malone v. Gober, supra, quoting 38 U.S.C.A. § 1728(a) 
(emphasis added by the Court).  In any case where 
reimbursement would be in order for the veteran under section 
1728(a), "the Secretary may, in lieu of reimbursing such 
veteran, make payment of the reasonable value of care or 
services directly . . . to the hospital or other health 
facility furnishing the care or services."  38 U.S.C.A. 
§ 1728(b) (West 2002).

Such reimbursement is available only "where - (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical."  38 U.S.C.A. § 1728(a) (emphasis added); 38 
C.F.R. § 17.120 (2003) (formerly 38 C.F.R. § 17.80).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); H.R. Rep. 
No. 93-368, at 9 (July 10, 1973) ("[The proposed provision 
a]uthorizes reimbursement of certain veterans who have 
service-connected disabilities, under limited circumstances, 
for reasonable value of hospital care or medical services . . 
. from sources other than the VA.  Eligible veterans are 
those receiving treatment for a service-connected disability. 
. . . Services must be rendered in a medical emergency and VA 
or other Federal facilities must not be feasibly 
available.").

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (2002).  No reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities.  38 C.F.R. § 
17.130 (2003).

Having reviewed the evidence, the Board finds that the 
appellant is not eligible for payment or reimbursement under 
38 U.S.C.A. § 1728 for private medical expenses incurred in 
August 2001, because he has not satisfied all of the three 
necessary criteria listed therein.  As noted above, the 
record reflects that the veteran is not service-connected for 
any disability.  Although he has been found to be totally 
disabled as a result of chronic obstructive pulmonary 
disease, service connection is not in effect for that 
disorder.  Thus, the Board finds that the veteran was not 
treated for a service-connected disability on August 11, 
2001, nor was the condition for which he was treated either 
associated with, or aggravating, an adjudicated service-
connected disability.

In short, the first criterion for payment or reimbursement of 
unauthorized medical expenses incurred in August 2001 has not 
been met.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

As mentioned at the outset of this discussion, the Veterans 
Millennium Health Care and Benefits Act also provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  
66 Fed. Reg. 36,467, 36,472.  Those interim regulations are 
now final, and are codified at 38 C.F.R. § 17.1000-.1008 
(2003).  

However, under 38 U.S.C.A. § 1725, a veteran is only 
considered to be "personally liable" for treatment if he 
has no entitlement to care or services under a health-plan 
contract, which includes an insurance policy or contract, 
medical or hospital service agreement, membership or 
subscription contract, or similar arrangement under which 
health services for individuals are provided or the expenses 
of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B) 
and (f)(2)(A).

In this case, as explained in the April 2002 denial letter 
and the August 2002 SOC, the veteran had health care coverage 
from Medicare at the time of his August 2001 admission.  
Thus, because he had entitlement to care or services under a 
health-plan contract, he is not eligible to receive 
reimbursement for the reasonable value of emergency treatment 
under the provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations.  

The veteran's wife has asserted that, although her husband 
was covered under "Part A" of the Medicare Health Insurance 
Program at the time of his August 2001 admission, he did not 
become entitled to more extensive coverage under "Part B" 
until April or May of 2002, which was well after the 
hospitalization at issue.  For this reason, she believes that 
he should be entitled to reimbursement by VA for the 
emergency services provided on August 2001, under 38 U.S.C.A. 
§ 1725.  

However, the Board notes that 38 U.S.C.A. § 1725(b)(3)(B) 
specifically limits eligibility for reimbursement under that 
statute to those claimants who have "no entitlement to care 
or services under a health-plan contract."  Although the 
veteran may not have yet obtained the more extensive coverage 
available under "Part B" of the Medicare Health Insurance 
Program at the time of his August 2001 hospitalization, the 
record reflects that he was covered under "Part A" of that 
plan, which includes care in hospitals as an inpatient.  The 
Board notes that a copy of the veteran's Medicare card is 
associated with the record, and this card shows that the 
veteran has been entitled to hospital benefits under Part A 
of the Medicare Health Insurance Program since June 1, 1998.  
Thus, he is not eligible to receive reimbursement for the 
reasonable value of emergency treatment under the provisions 
of 38 U.S.C.A. § 1725 and its implementing regulations.  

While the Board is sympathetic toward the veteran, we are 
bound by the law, and our decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because we might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  We 
further observe that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).

In summary, the Board finds that the evidence fails to 
satisfy one of the three criteria listed in 38 U.S.C.A. § 
1728(a).  The Board also finds that the veteran is not 
eligible to receive reimbursement for the reasonable value of 
emergency treatment under the provisions of 38 U.S.C.A. 
§ 1725.  The benefit sought on appeal must, accordingly, be 
denied.


ORDER

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred on August 11, 2001, is 
denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



